DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr.Gary Chapman on 8/12/21.
The application has been amended as follows: 
In the claims:
	a. Claim 1, lines 22-23, delete “or said laser beam”.
	b. Claim 1, lines 25-26, delete “or said laser beam”.

REASONS FOR ALLOWANCE
Claims 1, 3-8, 10, 13-16, 18, 20, 22-23, 25, 29-32, 34, 37-40, 42, 44, 46-47 are allowed.
The closest reference found is Bates (US 2009/0128810) discloses a method for determining calibration status of an optical particle analyzer (Abstract) comprising: providing an optical particle analyzer including: a source of electromagnetic radiation (EMR) for generating a beam of said EMR (A typical liquid or aerosol optical particle counter is comprised of several components, such as a source for generating a beam of electromagnetic radiation, para 0060; A laser source 0601 including a laser diode 602 is generally employed to generate a laser beam 603, para 0078; also see Fig. 6); a chamber for containing a sample medium and for receiving said beam of EMR (A laser 
3. The following is an examiner's statement of reasons for allowance:


As to claims 1 and 25, the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein the Inducing step includes: first receiving, by the detector, the scattered radiation from said beam of EMR or said laser beam at a first radiant power level corresponding to a first power level applied to the source of EMR; and second receiving, by the defector, the scattered radiation from said beam of EMR or said laser beam at a second radiant power level corresponding to a second power level applied to the source of EMR; and wherein the detector signal waveform has: a leading edge defined by a leading edge function; a first signal amplitude; and a second signal amplitude’, in combination with the rest of the limitations of claims 1 and 25.
Claims 3-8, 10, 13-16, 18, 20, 22-23, 29-32, 34, 37-40, 42, 44, 46-47 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            August 14, 2021